                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,

       Plaintiff,
vs.                                                                 1:18-cv-00623-JCH-LF

$57,586.00 IN U.S. CURRENCY,

       Defendant-in-rem,

and

VERNON GATLIN,

       Claimant.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
       THIS MATTER comes before the Court on three sua sponte orders to show cause issued

to pro se claimant Vernon Gatlin. Docs. 32, 34, and 37. The Court issued the first order to show

cause because Mr. Gatlin failed to attend a telephonic status conference scheduled for March 5,

2019 at 2:30 p.m. Doc. 32 (“first order”). Mr. Gatlin was required to respond to the first order

by March 19, 2019, but failed to do so. Accordingly, the Court issued a second order to show

cause for Mr. Gatlin’s failure to comply with the Court’s first order. Doc. 34 (“second order”).

Mr. Gatlin was required to respond to the second order by April 1, 2019. Id. In response to the

second order to show cause, Mr. Gatlin filed a notice of change of address which did not entirely

satisfy the Court. The Court, therefore, set a telephonic hearing on the order to show cause

which took place on May 6, 2019. Docs. 36, 38. Mr. Gatlin failed to attend the telephonic

hearing. Doc. 38. The Court issued its third order to show cause for Mr. Gatlin’s failure to

attend the scheduled hearing. Doc. 37 (“third order”).
        The record indicates that all three of the Court’s orders to show cause were mailed to Mr.

Gatlin at his address of record. Mr. Gatlin changed his address of record on March 28, 2019.

Doc. 35. However, in his notice of change of address, he acknowledged receipt of the second

order to show cause. See Doc. 35, And both the order setting a hearing on the second order

(Doc. 36) and the third order itself (Doc. 37) were sent to his current address. This is the third

time Mr. Gatlin has failed to obey an order of the Court. Mr. Gatlin has not filed anything with

the Court or participated in the prosecution of this case since filing his notice of change of

address on March 28, 2019. Doc. 35.

        The Court may issue any just orders, including sanctions authorized by Rule

37(b)(2)(A)(ii)–(vii), if a party fails to appear at a scheduling or other pretrial conference, see

FED. R. CIV. P. 16(f), or fails to obey a court order, see FED. R. CIV. P. 41(b). Rule 16(f)

“indicates the intent to give courts very broad discretion to use sanctions where necessary to

insure . . . that lawyers and parties . . . fulfill their high duty to insure the expeditious and sound

management of the preparation of cases for trial.” Gripe v. City of Enid, 312 F.3d 1184, 1188

(10th Cir. 2002) (quoting Mulvaney v. Rivair Flying Serv., Inc. (In re Baker), 744 F.2d 1438,

1440 (10th Cir. 1984) (en banc)). “It is within a court’s discretion to dismiss a case if, after

considering all the relevant factors, it concludes that dismissal alone would satisfy the interests

of justice.” Ehrenhaus v. Reynolds, 965 F.2d 916, 918 (10th Cir.1992).

        Before imposing dismissal as a sanction, a district court should evaluate the following

factors on the record: “(1) the degree of actual prejudice to the [other party]; (2) the amount of

interference with the judicial process; . . . (3) the culpability of the litigant; (4) whether the court

warned the party in advance that dismissal of the action would be a likely sanction for

noncompliance; and (5) the efficacy of lesser sanctions.” Gripe, 312 F.3d at 1188 (summarizing



                                                   2
the Ehrenhaus factors). Dismissal as a sanction under Rule 16(f) should ordinarily be evaluated

under the same factors. See id. “The factors do not create a rigid test but are simply criteria for

the court to consider.” Id. (citing Ehrenhaus, 965 F.2d at 921).

       In this case, Mr. Gatlin failed to obey several orders of the Court. He failed to attend a

scheduled status conference, a telephonic hearing, and failed to respond to two orders to show

cause. Mr. Gatlin’s failure to participate has not caused a high degree of prejudice to defendants.

Although the government has expended time and money for counsel to attend the status

conference and the telephonic hearing, the government has not expended an inordinate amount of

time dealing with this case. Government counsel also indicated that Mr. Gatlin has not

responded to any discovery requests. See Docs. 31, 38. Mr. Gatlin’s lack of participation,

however, does interfere with the judicial process. The case has been stymied by Mr. Gatlin’s

refusal to respond or participate. The prosecution of Mr. Gatlin’s claim cannot move forward

without his participation. Mr. Gatlin is culpable for violating the Court’s orders. There is no

indication that he did not receive the Court’s orders, and—with the exception of the notice of

change of address—no explanation why he has refused to abide by them. Finally, Mr. Gatlin

was warned in the orders to show cause that sanctions—including dismissal—could be imposed.

Doc. 32 at 1, Doc. 34 at 2, Doc. 37 at 2. Despite these warnings, Mr. Gatlin has ignored several

orders of this Court, indicating that lesser sanctions would not be effective.

       Because the Ehrenhaus factors weigh in favor of dismissal, I recommend that pro se

claimant Vernon Gatlin’s claim be dismissed with prejudice.




                                                  3
THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.




                                          ______________________________________
                                          Laura Fashing
                                          United States Magistrate Judge




                                             4
